Citation Nr: 1230093	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  09-20 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for papillary carcinoma of the thyroid (thyroid cancer), to include as secondary to herbicide exposure and radiation exposure in service.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for multiple joint arthritis.

3.  Entitlement to an effective date earlier than October 17, 2006, for the grant of service connection for hearing loss.

4.  Entitlement to an effective date earlier than October 17, 2006, for the grant of service connection for tinnitus.

5.  Entitlement to an effective date earlier than October 17, 2006, for the grant of service connection for ischemic heart disease.

6.  Entitlement to an initial rating higher than 30 percent for ischemic heart disease since October 17, 2006.

7.  Whether the reduction in rating from 100 percent to 30 percent for posttraumatic stress disorder (PTSD) was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1981. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, assigning a 100 percent rating, effective March 7, 2008, granted service connection for hearing loss and tinnitus, assigning 10 percent disability ratings, effective October 17, 2006, and declined to reopen the claims for service connection for thyroid cancer and arthritis.  

In January 2010, the RO proposed to reduce the rating for PTSD from 100 percent to 30 percent and such was accomplished in an April 2010 rating decision, effective July 1, 2010.  In February 2011, the Veteran filed a notice of disagreement to the rating reduction, and that issue was addressed in a July 2011 statement of the case.

In January 2011, the RO granted service connection for ischemic heart disease, assigning a 30 percent rating, effective October 17,  2006.  In February 2011, the Veteran filed a notice of disagreement, requesting an increased rating and an earlier effective date for ischemic heart disease.  In a July 2011 statement of the case, the claims for increased rating and earlier effective date were denied, along with the above-referenced PTSD rating reduction.  

In August 2011, the Veteran filed a VA Form 9, Formal Appeal, checking the box stating that he disagreed with all of the issues listed in the statement of the case and supplemental statement of the case.  However, in his accompanying written statement, he referenced only the claims for service connection for arthritis, thyroid cancer, and the effective dates awarded for hearing loss and tinnitus, issues that had been adjudicated in a different July 2011 supplemental statement of the case and were already perfected.  At his June 2012 hearing before the Board, the Veteran argued that the August 2011 Form 9 was meant to appeal the July 2011 statement of the case, and thus his claims regarding the propriety of reduction in evaluation for PTSD, increased rating for ischemic heart disease, and earlier effective dated for ischemic heart disease should be considered to be perfected.  The Board finds that, in resolving all doubt in favor of the Veteran, and because the Veteran stated that he was appealing all issues in the statement of the case, the August 2011 Form 9 may be construed as a timely appeal of the July 2011 statement of the case, and thus those issues are considered to be perfected, as reflected on the title page.

In August 2008, the Veteran filed a notice of disagreement as to the effective date assigned for hearing loss and tinnitus, and those issues were addressed in the April 2009 statement of the case.  A June 2009 Form 9 perfected those issues.

In June 2012, the Veteran testified before the Board at a hearing held at the VA Central Office.  A copy of the transcript is contained in the file.  Following the hearing, in July 2012, the Veteran submitted additional medical evidence in support of his claims with an accompanying waiver of RO jurisdiction from his representative.  Thus, the Board may consider that new evidence.

The issues of entitlement to service connection for multiple joint arthritis and thyroid cancer, and entitlement to an increased rating for ischemic heart disease since May 29, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At his June 2012 hearing, the Veteran requested that his appeal with regard to the issue of an earlier effective date for hearing loss be withdrawn.

2.  At his June 2012 hearing, the Veteran requested that his appeal with regard to the issue of an earlier effective date for tinnitus be withdrawn.

3.  The claim for service connection for thyroid cancer was previously denied in a November 1996 rating decision. 

4.  Evidence added to the record since the final November 1996 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for thyroid cancer.

5.  The claim for service connection for arthritis was previously denied in a February 1982 rating decision. 

6.  Evidence added to the record since the final February 1982 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for arthritis.

7.  VA first received the Veteran's claim for a heart disease on September 19, 1996.

8.  There was no implicit or explicit adjudication of a claim for compensation benefits for a heart disease prior to January 2011, and the claim was not abandoned. 

9.  From October 17, 2006, to May 29, 2012, the Veteran's ischemic heart disease was not been manifested by episodes of acute congestive heart failure, a workload of 3 METS but not greater than 5 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope, or an ejection fraction of 50 percent or less.

10.  In January 2010, the Veteran received notice of the proposal to reduce his PTSD disability rating from 100 to 30 percent.  In February 2010, within 30 days of receiving notice of the proposed reduction, the Veteran filed a request for a predetermination hearing.  In April 2010, the RO reduced the rating, effective July 1, 2010, without the affording the Veteran the requested hearing.

11.  The April 2010 reduction of the PTSD rating from 100 to 30 percent was not proper.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an earlier effective date for hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an earlier effective date for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The November 1996 rating decision that denied service connection for thyroid cancer is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 (2011).
4.  New and material evidence has been received to reopen the claim of entitlement to service connection for thyroid cancer.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

5.  The February 1982 rating decision that denied service connection for arthritis is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 (2011).

6.  New and material evidence has been received to reopen the claim of entitlement to service connection for arthritis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

7.  The criteria have been met for an effective date of September 19, 1996, for the grant of service connection for ischemic heart disease.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

8.  From October 17, 2006, to May 29, 2012, the criteria for a rating in excess of 30 percent for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Codes 7005 (2011).

9.  The reduction of the rating for PTSD from 100 percent to 30 percent was not proper.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105(a)  & (e), 3.159, 4.125-4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2011). 

In June 2009, the Veteran submitted a VA Form 9, formal appeal, perfecting his appeals as to the issues of entitlement to an earlier effective date for the ratings assigned for hearing loss and tinnitus, as identified in the April 2009 statement of the case. 

At his June 2012 hearing, the Veteran, through his representative, stated that he no longer wished to pursue those claims. The Board finds that the Veteran's oral statement, transcribed at the hearing, and his accompanying written statement, indicating his intention to withdraw the appeals satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeals as to the issues of entitlement to an earlier effective date for the ratings assigned for hearing loss and tinnitus, there remain no allegations of errors of facts or law for appellate consideration concerning those issues.  The Board therefore has no jurisdiction to review the issues. 

Accordingly, the issues of entitlement to an earlier effective date for the ratings assigned for hearing loss and tinnitus are dismissed.


I.  Duties to Notify and Assist

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for thyroid cancer and arthritis is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues are deferred pending additional development consistent with the VCAA.

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

With regard to an earlier effective date and increased rating for ischemic heart disease, in December 2009, a VCAA letter was issued to the Veteran with regard to his underlying service connection claim of a heart disease.  Such letter predated the January 2011 rating decision which granted service connection for ischemic heart disease.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim of service connection, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish an effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The earlier effective date claim and increased rating claim arise from his disagreement with the effective date and rating assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the propriety of the reduction in disability rating for PTSD and an increased rating for PTSD, the notice provisions related to that claim will be addressed in the body of the decision below.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369   (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696   (2009) (Reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 
The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's submissions from 1981, service department records, and other documents relevant to the claim for an earlier effective date.  The evidence also contains the Veteran's VA and private treatment records, Social Security Administration records, and VA examination conducted in February 2010 and May 2011.  The Board has also reviewed the Veteran's Virtual VA file and printed all remaining evidence.  There is no indication of relevant, outstanding records which would support the Veteran's claims for an earlier effective date and increased rating for ischemic heart disease.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing has the duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issues on appeal and suggested that evidence tending to show that pertinent disability was related to active duty or a service-connected disability or reflected an increase in the severity of service-connected disability or to show an earlier effective date was warranted would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Thus, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

New and Material Evidence

With regard to the claim for service connection for thyroid cancer, in a November 1996 decision, the RO denied the Veteran's claim.  At the time, the RO determined that there was no indication of thyroid cancer or tumor on separation from service or within one year following separation from service.  Thyroid cancer was not a disability that was afforded presumptive service connection as due to agent orange exposure.  Accordingly, the claim was denied on a direct and presumptive basis.

With regard to the claim for service connection for arthritis, in a February 1982 decision, the RO denied the Veteran's claim.  At the time, the RO determined that there was no indication of arthritis on separation examination or on February 1982 VA examination.  Accordingly, the claim was denied based on no current diagnosis.

Although in the July 2008 rating decision on appeal the RO declined to reopen the Veteran's claims for service connection for thyroid cancer and arthritis, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, because the Veteran did not file a notice of disagreement to the November 1996 or February 1982 decisions, those decisions are final.

The claims of entitlement to service connection for thyroid cancer and arthritis may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed the application to reopen the claims in October 2006.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Additional evidence received since the final denial of service connection for thyroid cancer includes three private medical opinions that find it to be likely that the Veteran's thyroid cancer was caused by his exposure to herbicides in service.  Additional evidence received since the final denial of service connection for arthritis includes current diagnoses of arthritis of the cervical spine and right shoulder.

The Board finds that new and material evidence sufficient to reopen the claims has been received.  Previously, there was no indication that the Veteran had been diagnosed with arthritis of any joint, (his claim being that he suffers from multiple joint arthritis related to his service).  There was also no previous nexus opinion relating his thyroid cancer to herbicide exposure in service.  Accordingly, the record includes new evidence that creates a reasonable possibility of an allowance of the claims.  38 C.F.R. § 3.156(a) (2011).  Additionally, the Board finds that the new evidence is not cumulative of the evidence considered at the time of the prior final decisions.  Thus, in light of the positive medical evidence, the Board finds that new and material evidence sufficient to reopen the Veteran's claims has been received.

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of an appellant's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claims for service connection for thyroid cancer and arthritis are reopened.  To that extent only, the appeals are allowed.

Earlier Effective Date

In January 2011, the RO granted service connection for ischemic heart disease in accordance with Nehmer v. Department of Veterans Affairs, discussed later in this analysis, and assigned an effective date of October 17, 2006, the date the RO determined was the earliest date of claim for benefits for a heart disease. 

The Veteran contends that his ischemic heart disease should have an effective date of August 28, 1991, the date he was diagnosed with coronary artery disease.  

The Board notes that the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.

The Veteran separated from service in November 1981.  In December 1981, he filed a claim for service connection for tendinitis and arthritis, but did not make reference to a heart disease.  There was no evidence of any heart disease on February 1982 VA examination.  His claims for service connection for tendinitis and arthritis were denied in February 1982.  The next submission by the Veteran was on September 19, 1996, when he filed a claim for service connection based upon a recent letter he received from the VA stating that certain conditions had been added to the presumptive list of disabilities caused by exposure to herbicides.  In the September 1996 statement he referenced his arthritis and tendinitis, his thyroid cancer, and then, at the end, stated, "Since my last, I've had open heart surgery and still have a lot of problems with my heart."  The RO did not appear to send the Veteran any notice to develop these claims and the Veteran submitted no other supporting evidence.  In November 1996, the RO issued a rating decision that denied service connection for thyroid cancer as a result of exposure to herbicides.  The decision did not reference the Veteran's heart disease.  Notice accompanying the decision also did not reference the Veteran's heart disease but instead explained that his claim for service connection for thyroid cancer had been denied.  The Veteran did not file an appeal.

A threshold determination to be made is if there was a "claim" for a heart disease in September 1996.  The Board finds that the September 1996 statement was a claim for benefits.  In this regard, the Veteran filed a VA form requesting disability benefits and on that form identified a current disability, that of a heart disease.  Following the submission of that statement, the RO did not attempt to develop the claim and failed to address the claim in the subsequent November 1996 rating decision.  Thus, the Board finds that a claim for service connection for a heart disease was filed in September 1996 and that claim was not developed or adjudicated.  

In that regard, the Board finds that the claim was never abandoned or implicitly denied.  For, the RO never requested any information from the Veteran with regard to the claim, thus it cannot be considered to be abandoned under 38 C.F.R. § 3.159.  

The Court has provided four factors to consider when determining whether a claim was implicitly denied:  (1) 'The relatedness of the claims'; (2) 'whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied'; (3) 'the timing of the claims'; and (4) whether 'the claimant is represented.'  Cogburn, 24 Vet.App. at 212-14.

In this case, the Board finds that the November 1996 rating decision did not allude to the pending claim for service connection for a heart disease in a way such that a reasonable person would have understood the claim to have been denied.  Here, the claims filed in 1996 could be thought of as somewhat related in that the Veteran appeared to mention his heart disease after receiving notice of disabilities related to agent orange exposure.  However, the second prong of the Cogburn test has not been met.  The heart disease was a separate disability from that of thyroid cancer, and because the RO did not address the heart disease in the accompanying rating decision or notice, it is not reasonable to conclude that the Veteran understood the claim for service connection for a heart disease to have been implicitly denied.  Significantly, the Veteran was not represented at that time.  Furthermore, the Veteran has since stated, at his hearing before the Board, that he mentioned the heart disease in 1996 and never heard anything concerning that disability.  Therefore, he continued to mention the heart disease in subsequent correspondence.  Such statements indicate that he did not realize a claim for service connection for a heart disease had been adjudicated.

Accordingly, the Board finds that the Veteran's September 1996 claim for service connection for a heart disease was not adjudicated by the RO in the November 1996 rating decision, explicitly or implicitly, or in any subsequent rating decision, until service connection for ischemic heart disease was granted in January 2011.  Therefore, the Board finds that the date of service connection for ischemic heart disease should date back to the date the claim was filed, September 19, 1996.

In so finding, the Board notes that there is ample evidence to demonstrate that the Veteran suffered from coronary artery disease and myocardial infarction at the time of the September 19, 1996, claim.  Specifically, an August 1993 private treatment record demonstrates that the Veteran had undergone coronary artery bypass and heart catherization in August 1991.  A September 1994 private treatment record demonstrates that the Veteran was being followed for ischemic heart disease.  He was found to likely suffer from stenosis.  Thus, it is clear that when he filed the September 1996 claim, he already suffered from the disability for which he received service connection in 2011, ischemic heart disease. 

Finally, the Board notes that the Veteran's claim for service connection for ischemic heart disease was granted based upon a liberalizing law.  Generally, if a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  In order to be eligible for a retroactive award, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter.  38 C.F.R. § 3.114(a). 

Ordinarily, under the above provisions for liberalizing laws, awards based on presumptive service connection established under the Agent Orange Act of 1991 can be made effective no earlier than the date VA issued the regulation authorizing the presumption.  Id.  Ischemic heart disease was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e), which was made effective by VA as of August 31, 2010.  

However, district court orders have created an exception to the generally applicable rules in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  See Nehmer v. United States Veterans Admin., 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I).  The Nehmer stipulations were later incorporated into a final regulation, 38 C.F.R. § 3.816, that became effective on September 24, 2003.  That regulation defines a "Nehmer class member" to include a Veteran who has or died from a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i), (b)(2)(i).  The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2) . 

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. § 3.816(c)(2)(i), (ii).

Although ischemic heart disease is not currently included in the covered herbicide diseases listed in 38 C.F.R. § 3.816, the new presumption must follow the effective date rules as stipulated by Nehmer v. Department of Veterans Affairs, No. CV-86-6161 TEH (N.D. Cal.).  See 75 Fed. Reg. 168 (2010).

In this case, the Board finds that the Veteran filed a claim for heart disease after May 3, 1989, and that he filed the claim in response to receiving a letter concerning presumptive herbicide exposure.  Thus, in resolving doubt in favor of the Veteran, it can be inferred that his claim for a heart disease was to include as secondary to herbicide exposure.  Accordingly, in this instance, the Veteran is able to receive service connection for his ischemic heart disease from either the date of claim or date entitlement arose, whichever is later.  That date would necessarily be September 19, 1996, the date of claim for service connection for a heart disease.  

The Board notes that the Veteran requested service connection to date back to August 28, 1991, the date of diagnosis of heart disease.  However, the regulations are clear that the date must be the date of claim or the date the disability arose, whichever is later.  A review of the claims file is negative for a claim for service connection for a heart disease prior to September 19, 1996.  

Ischemic Heart Disease

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In this decision, the Board has granted an earlier effective date for the grant of service connection for ischemic heart disease.  However, the rating assigned for that disability prior to October 17, 2006, is not within the province of the Board at this time and is for the RO to assign in the first instance.  Thus, the Board will decide the claim for increased rating since October 17, 2006, as that is the period appealed by the Veteran.

Because the Board is remanding the claim for increased rating for ischemic heart disease since May 29, 2012, the Board will not address that period of time at present.

The Veteran's heart disability, ischemic heart disease, has been assigned an initial evaluation of 30 percent pursuant to Diagnostic Code 7005, which pertains to coronary artery disease.  Under DCs 7005 and 7007, a 30 percent evaluation is warranted where there is workload of greater than 5 METs but not greater than 7 METs resulting in resulting in dyspnea, fatigue, angina, dizziness or syncope; or, where there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray. 

A 60 percent evaluation is warranted where there is evidence of more than one episode of acute congestive heart failure in the past year; or, workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

Finally a 100 percent evaluation is warranted where there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent. 

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104 , Note (2). 

Turning to the evidence of record, private treatment records reflect that in February 2007, stress testing showed a maximum heart rate of 106 beats, or 67 percent predicted.  The resting ECG was within normal limits.  No chest pain was reported.  The impression was good exercise and limited cardiac stress, due to medication.  There was an LVEF of 51 percent.  In March 2008, a stress test was performed.  The test was discontinued due to fatigue but there was no chest pain.  The impression was good exercise tolerance and good cardiac stress.  The test was negative for myocardial ischemia.  The LVEF was 57 percent.  In November 2009, a stress test was discontinued due to dyspnea.  No chest pain was reported.  An ECG was within normal limits.  The impression was limited exercise tolerance and limited cardiac stress.  The test was negative for ischemic changes.  The LVEF was 56 percent.

VA treatment records reflect that in November 2009, the Veteran reported some chest pain but never enough to need nitroglycerin.  He was to follow-up with his cardiologist and continue taking his current medications.
On February 2010 VA examination, he had a history of hypertension, angina, fatigue, and dyspnea.  He had dyspnea on mild exertion.  He also reported a history of non-anginal chest pain following a surgery that harvested a vein in his chest wall for grafting.  It was noted that he would become out of breath after dressing.  A stress test performed in November 2009 was interpreted to show METS greater than 5 but less than 7.  The test had ended due to dyspnea.  LV testing showed an ejection fraction of greater than 50 percent.  The diagnosis was ischemic heart disease.  The disease affected his ability to do chores or recreational activities because of lack of exercise tolerance.   He was able to manage personal activities of daily living.

VA treatment records reflect that in February 2010, a stress test was interpreted to be within normal limits.  In November 2010, he denied any chest pain or shortness of breath.

On May 2011 VA examination, the Veteran reported having angina daily ever since stent placement.  He used nitroglycerin three times per week.  He denied congestive heart failure but reported edema in his feet and legs.  When walking, his heart would flutter, lasting a few seconds and resolved with rest.  He reported dyspnea on mild exertion.  Stress testing in November 2009 showed METS greater than 5 but less than 7, with dyspnea.  His coronary artery disease was thought to prohibit manual work, but not sedentary work.

VA treatment records reflect that in February 2012, the Veteran reported that he had undergone a catherization one year previously due to chest pain and shortness of breath and had a stent placed.  He no longer had chest pain or angina.  He had fleeting chest pains.  His breathing was stable.  His biggest complaint was fatigue.

In this case, the Board finds that since October 17, 2006, when service connection became effective, and prior to May 29, 2012, a rating higher than 30 percent is not warranted.  Specifically, there was no evidence of more than one episode of acute congestive heart failure in the past year, a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Rather, VA examinations showed that he had METS greater than 5 but less than 7 and the VA and private treatment records showed an ejection fraction greater than 50 percent.  Accordingly, when analyzing the claim against the diagnostic criteria, a higher rating was not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   In this case, the Board notes that the Veteran's claim for a TDIU was denied in August 2011.  The Veteran did not file a timely notice of disagreement of that denial.  While his representative mentioned the denial at his hearing, he did not indicate a disagreement with the denial or an intent to raise the claim once more.  Thus, the Board finds that a TDIU claim is not currently raised or before the Board. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected ischemic heart disease prior to May 29, 2012, with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's ischemic heart disease prior to May 29, 2012, may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that from October 17, 2006, to May 29, 2012, the Veteran's ischemic heart disease did not warrant a rating higher than 30 percent, Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Propriety of Reduction for PTSD 

Initially, the Board notes that this appeal stems from the Veteran's disagreement with a 38 C.F.R. § 3.105(e) reduction and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements, which will be discussed in greater detail below.  See 38 C.F.R. § 3.105(e), (i).  

Service connection for PTSD was granted in a July 2008 rating decision, with a rating of 100 percent assigned.  The Veteran did not appeal that rating within one year of the date of decision.

In January 2010, based upon a September 2009 VA examination, the RO proposed to decrease the rating for PTSD from 100 to 30 percent disabling, and the Veteran received notice in January 2010.  In April 2010, the RO decreased the rating accordingly, with an effective date of July 1, 2010.  However, the Veteran had submitted a hearing request against the proposed action, received by the VA in February 2010 but misfiled.  Thus, a hearing was held before a decision review officer later on, in September 2010.  In November 2010, with notice sent on November 8, 2010, the Veteran was notified that a rating higher than 30 percent for PTSD was not warranted.

The Veteran contends that his PTSD has never improved and that he continues to suffer from severe psychiatric symptoms, such as uncontrollable anger, isolative tendencies, memory loss, mood changes, suicidal ideations, daily panic attacks, and impaired impulse control.

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  See also Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.  Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e). 

The record reflects that by a January, 12, 2010 letter, the Veteran was notified of a proposal to reduce the disability rating assigned for his PTSD.  He was additionally notified that he had 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level, and that if he did not respond within those 60 days, his disability rating would be reduced.  The veteran was also informed that he may request a predetermination hearing, provided that the request was received by VA within 30 days from the date of the notice.  The record reflects that the Veteran responded to the letter on February 12, 2010.  Resolving all doubt in the Veteran's favor, this was a timely request for a pre-determination hearing.  However, that statement was misfiled in the Veteran's service treatment records, and absent knowledge of the request, the Veteran's PTSD rating was reduced by an April 2010 rating decision.

Due to correspondence sent on behalf of the Veteran in July 2010 inquiring why no hearing was held despite his request, a hearing was scheduled and held in September 2010.  However, the denial of due process by neglecting to afford the Veteran a predetermination hearing is fatal to the April 2010 rating action reducing the evaluation.  The April 2010 rating action is void ab initio and the total schedular rating for PTSD must be restored.

The burden is on VA to justify a reduction in a rating.  See Brown v. Brown, 5 Vet. App. 413 (1993).  Accordingly, because the Veteran was denied his requested hearing prior to the reduction rating, the Board must find that the rating reduction was improper and the Veteran is entitled to a restoration of the 100 percent rating.

ORDER

The claim of entitlement to an effective date earlier than October 17, 2006, for the grant of service connection for hearing loss is dismissed.

The claim of entitlement to an effective date earlier than October 17, 2006, for the grant of service connection for tinnitus is dismissed.

As new and material evidence sufficient to reopen a claim for service connection for thyroid cancer has been received, the Veteran's previously-denied claim is reopened.

As new and material evidence sufficient to reopen a claim for service connection for arthritis has been received, the Veteran's previously-denied claim is reopened.

An effective date of September 19, 1996, for the grant of service connection for ischemic heart disease, is allowed.

From October 17, 2006, to May 29, 2012, a rating in excess of 30 percent for ischemic heart disease is denied.

The reduction in rating from 100 to 30 percent for PTSD, effective January 31, 2011, was not proper; restoration of the 100 percent rating from July 1, 2010, is granted.


REMAND

Additional development is necessary prior to adjudication of the claims for service connection for thyroid cancer and multiple joint arthritis, and for an increased rating for ischemic heart disease since May 29, 2012.

The Veteran contends that his thyroid cancer and residuals either began while he was in active service and/or was caused by exposure to agent orange.  He contends that he was diagnosed with thyroid cancer in July 1983, approximately one year and a half following separation from service, and that his physician at the time stated that because the largest nodule showed focal calcification, it had been present for quite some time, including while he was in service.  

The Veteran has submitted three medical opinions in support of his claim.  In January 2008, the Veteran's physician, R.M., opined that the evidence was equivocal in regards to thyroid disease and agent orange exposure, but other neoplasms have been linked to dioxin.  In February 2009, the Veteran's physician Dr. L.H., opined that the Veteran was exposed to herbicides while in Vietnam.  It was as likely as not that his thyroid cancer was a result of exposure to agent orange.  He had no family history of thyroid cancer.  In September 2009, the Veteran's physician, Dr. A.B., submitted a statement that the Veteran had no family history of thyroid malignancy and denied any unusual exposure to radiation, although he had worked in a radiology department at one time.  He was diagnosed with thyroid cancer in 1983.  No strong evidence either supported or refuted the possibility of a causative relationship with agent orange and thyroid cancer.  He believed it was as likely as not that the Veteran's thyroid cancer was the result of agent orange exposure.

The service treatment records, including 1981 service separation examination, are negative for indication of a thyroid problem or cancer.  Post-service records reflect that on February 1982 VA examination, the thyroid was not enlarged.  A July 1983 private treatment record stated that the Veteran had a family history of thyroid disease, but no history of carcinoma of the thyroid.  The diagnosis was papillary carcinomas, right lobe of thyroid, and surgery was performed.  He again underwent surgery in January 1984 for recurrent papillary carcinoma of the right and left lobe.  Since that time, in March 2009, he was found to have recurrent persistent papillary carcinoma of the right neck and underwent radioactive iodine treatment.  Also notably, on April 2008 VA psychiatric examination, the Veteran reported that in the early 1980s, he worked for three years as an X-ray carrier.  

The Veteran has submitted numerous articles in support of the theory that thyroid cancer was related to herbicide exposure, including that herbicide exposure could cause thyroid homeostasis.  The articles suggest a link between Bromacil and CDD's to thyroid cancer.

The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for other disabilities, including endocrine cancers (thyroid and thymus).  The National Academy of Sciences, after reviewing pertinent studies, did not feel that the evidence warranted altering its prior determination that there was inadequate or insufficient evidence of an association between exposure to herbicide agents and the subsequent development of any other disabilities.  See Notice, 75 Fed. Reg. 32540-32553 (2010).

In this case, the Board finds that a VA examination and opinion is necessary to determine whether the Veteran's thyroid cancer was caused or aggravated by service.  To date, no such VA opinion has been obtained.  Although the Veteran has submitted three private opinions relating his thyroid cancer to service, none of the opinions provide an adequate rationale upon which to grant the claim at this time, rather, the opinions appear to restate the Veteran's own contentions and research pertaining to his claim.  The opinions do not refer to any medical literature or principals to support the conclusions reached.  

With regard to his claim for service connection for arthritis, the Veteran stated at his June 2012 hearing that he intended his claim to refer to most joints, including the right ankle, elbows, knees, wrists, the cervical and lumbar spine, and right shoulder.  He contends that he was diagnosed with arthritis and tendonitis in service and has been treated for arthritis ever since, having taken Celebrex for 40 years.  

Service treatment records reflect that in December 1963, the Veteran was in a motor vehicle accident and injured his left knee and left side of the chest.  All x-rays were negative.  On follow-up, range of motion of the knees showed flexion to 115 and extension to -5.  He had some soreness under the patella.  He had pain in the chest.  He was instructed on deep breathing exercises.  In July 1973, he was in a motor vehicle accident and had pain in his back.  X-rays of the cervical and lumbar spine were negative.  In June 1976, the Veteran had swelling of the left hand.  There was flexor tendon pain,  There was no evidence of redness.  The impression was tendonitis.  In December 1979, the Veteran sprained his right ankle and the ankle was casted.  There was mild swelling and discoloration upon removal of the case one month later.  X-ray was negative.  In April 1981, the Veteran had bilateral hand swelling and pain.  He had been started on Indocin therapy.  The swelling went down.  The assessment was "bilateral hand edema/erthyma, etio?".  In August 1980, the Veteran reported having foot pain following a right ankle injury.  There was no edema or pain on motion.  An October 1980 assessment was early degenerative joint disease, traumatic.  However, an August 1980 x-ray of the ankle was within normal limits.  He was given Indocin.  In April 1981, he had swelling of the hands and forearms for no apparent reason.  This had occurred previously and he was treated with anti-inflammatory.  The hands were erythematous, warm, and mildly swollen.  A trial of Indocin was started.  On October 1981 retirement physical, the Veteran reported a 16 year history of a painful or swollen knee that was intermittent.  He had intermittent pain and swelling of the right ankle since the 1979 fracture.  It was noted that he had arthritis of the knees and ankle.  He had had tendonitis of both arms with intermittent edema.

Post-service treatment records reflect that on February 1982 VA examination, the Veteran reported that in his youth, he had had cramping of the legs and "tendency to drawing the hands."  Later he had swelling and redness of the wrists which were put in casts.  He still had some pain in the wrists and hands.  He had soreness in his hands, the right ankle, and the knees.  His mother had recently died due to severe rheumatoid arthritis.  Physical examination showed that the right ankle had possible indentation in the attachment of the lateral ligaments below the malleolus.  There was no distortion of the joint and no decrease in its range of motion.  Both knees were normal in contour and range of motion was normal.  The hands showed no stigma or arthritis and the wrists had normal range of motion.  No other joints seemed to be involved in the history.  X-rays of all joints was requested.  The assessment was history of injury to both knees with presumed degenerative arthritis changes, history of injury to the right ankle, and history of tendonitis of both forearms.  However, x-rays of both hands, wrists, chest, right ankle, and knees showed no evidence of arthritis.  More recent private and VA treatment records demonstrate that in February 2008, he reported general arthralgia in the right shoulder, neck, back, right ankle, and both knees.  He was taking Nabumetone for arthritis.  X-rays showed moderate degenerative changes of the right shoulder joint and degenerative disc disease of the cervical spine.  

In this case, a VA opinion as to the etiology of the Veteran's arthritis has not yet been conducted.  As there is an indication of arthritis, and indication of joint pain and injuries in service, a VA examination and opinion should be obtained.

With regard to the claim for increased rating for ischemic heart disease since May 29, 2012, the Board finds that clarification of the Veteran's MET level is necessary prior to adjudication of the claim.  On May 2012 VA examination, the examiner checked the box to indicate that the Veteran had between 1-3 METS based upon a description of his activities.  No cardiac test was performed at that time.  The examiner did not provide any reasoning for this conclusion or any accompanying statements by the Veteran describing examples of activities that caused dyspnea, fatigue, angina, dizziness, or syncope.  Thus, the Board finds that further examination must be accomplished to comply with 38 C.F.R. § 4.104, Note 2.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine whether the Veteran's thyroid cancer was caused or aggravated by his service, or had its onset in service.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's thyroid cancer was caused or aggravated by his service, specifically, by exposure to herbicides while in Vietnam, or had its onset in service.  The examiner should take into account the onset date of about one and a half years following service, the private medical opinions of record, and studies on the topic considered by the National Academy of Sciences and the Secretary (as outlined on pp. 25-26 of this document).  

2.  Schedule the Veteran for a VA examination to determine whether the Veteran's multiple joint arthritis was caused or aggravated by his service.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner is requested to provide an opinion as to the following:

a)  Identify joints affected by arthritis.  The examiner should also clarify with the Veteran which joints he is claiming have arthritis related to service.

b)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current arthritic joints were caused or aggravated by his service, to include the injuries to the left knee, back, and right ankle, the swelling of the hands and forearms, and the reports of joint pain on retirement examination, as well as the prescription of Indocin?  The examiner should take into account the Veteran's reported symptoms in service and continuous symptoms of arthritis since service when providing the requested opinion.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his ischemic heart disease since May 29, 2012.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should either conduct a METS exercise test or, if such cannot be done for medical reasons, provide an estimation, in METS, of the level of activity that results in dyspnea, fatigue, angina, dizziness, or syncope, with specific examples elicited from the Veteran.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for service connection for thyroid cancer, multiple joint arthritis, and an increased rating for ischemic heart disease since May 29, 2012, should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


